In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00368-CV

LATRENDA S. COLEMAN, Appellant              §   On Appeal from the 325th District Court

                                            §   of Tarrant County (325-694422-21)

V.                                          §   October 13, 2022

IVAN DUANE COLEMAN, JR., Appellee           §   Memorandum Opinion by Justice Walker

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s final divorce decree. It is ordered that the trial

court’s final divorce decree is affirmed in part and reversed in part. We affirm that

portion of the trial court’s final divorce decree regarding the dissolution of the

marriage and the division of the property and debts. We reverse that portion of the

trial court’s final divorce decree regarding the SAPCR related to the child, and remand

this case to the trial court for further proceedings on the requisite SAPCR.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker